Dismissed and Opinion Filed February 13, 2017




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01365-CV

                  IN THE INTEREST OF C.N.D. AND C.S.D., CHILDREN

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-53157-2014

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant seeks to appeal the trial court’s February 12, 2016 judgment. Although due

March 14, 2016, appellant filed his notice of appeal on November 16, 2016. See TEX. R. APP. P.

26.1 (notice of appeal must be filed within thirty days of judgment unless a motion for new trial,

a motion to modify the judgment, a motion to reinstate under Texas Rules of Civil Procedure

165a, or request for findings of fact and conclusions of law is filed). Because the timely filing of

a notice of appeal is jurisdictional, we informed appellant, by letter dated December 15, 2016, of

the Court’s concern regarding our lack of jurisdiction over this appeal. Garza v. Hibernia Nat’l

Bank, 227 S.W.3d 233, 233 (Tex. App.─Houston [1st Dist.] 2007, no pet.). We instructed

appellant to file a letter brief by December 27, 2016 addressing the Court’s concern. Appellant

complied, but rather than addressing the Court’s concerns regarding jurisdiction, he addresses the

merits of his appeal.
       Because nothing before this Court demonstrates our jurisdiction, we dismiss this appeal.

TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

161365F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.N.D. AND                      On Appeal from the 296th Judicial District
C.S.D., CHILDREN                                   Court, Collin County, Texas
                                                   Trial Court Cause No. 296-53157-2014.
No. 05-16-01365-CV                                 Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Tracy Duncan, recover her costs, if any, of this appeal
from appellant Bobby Duncan.


Judgment entered February 13, 2017.




                                             –3–